DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 3 and 11 be found allowable, claims 23 and 16 respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 23 are unclear as to how a depression would be configured to constrict the airflow between the aircraft body and the airfoils.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5, 7-8, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso-Miralles et al. (US 9,630,702).
In re. claim 21, Alonso-Miralles teaches a system comprising: plural airfoils (18, 20) (fig. 1) operably coupled with a rotatable member of an aircraft engine system (16), the rotatable member configured to rotate about an axial centerline (26) of the aircraft engine system (col. 2, ln. 48-54); and a feature (56) disposed at one or more exterior locations of an aircraft body (44), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature and the airfoils (fig. 4), wherein altering the flow of air also reduces a noise level 
In re. claim 3, Alonso-Miralles teaches the system of claim 21, wherein the feature is configured to one or more of constrict or dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
In re. claim 4, Alonso-Miralles teaches the system of claim 21, wherein altering the flow of air one or more of reduces the local load on the airfoils, reduces the local angle of attack of the airfoils, or reduces the noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during all stages of flight).  
In re. claim 5, Alonso-Miralles teaches the system of claim 21, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 21).  
In re. claim 7, Alonso-Miralles teaches the system of claim 21, wherein the configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending (as the optional contour is not applicable to the chosen depression embodiment of claim 21).  
In re. claim 8, Alonso-Miralles teaches the system of claim 21, wherein the feature is configured to one or more of be retrofitted to the aircraft body or be formed with the aircraft body 
In re. claim 23, Alonso-Miralles teaches the system of claim 21, wherein the depression is configured to dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-Miralles in view of Sturmer (US 2011/0277447).

In re. claim 22, Alonso-Miralles teaches a system comprising: plural airfoils (18, 20) (fig. 1), wherein the airfoils are operably coupled with a rotatable member of an aircraft engine system (16), the rotatable member configured to rotate about an axial centerline (26) of the aircraft engine system (col. 2, ln. 48-54); and a feature (56) disposed at one or more exterior locations of an aircraft body (44) based on the local load and the local angle of attack (fig. 4), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature and the airfoils (fig. 4), wherein altering the flow of air also one reduces a noise level that is generated by the aircraft engine system as the rotatable member rotates about the axial centerline of the aircraft engine system relative to the aircraft body not including the feature (col. 4, ln. 18-23), 
Alonso-Miralles fails to disclose one or more processors configured to determine a local load on plural airfoils, wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system.
Sturmer teaches one or more processors (controller (13)) configured to determine a local load on plural airfoils (varies rotor blade pitch based on load plot of fig. 3) (para [0033]), wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system (varies rotor blade pitch based on load plot of fig. 3) (para [0033]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alonso-Miralles to include the teachings of Sturmer to have the recited processor, since Alonso-Miralles discloses an open rotor system utilized in the invention and doing so reduces or even completely removes unsteady loads on the rotor blades and resulting excitations of air-borne and solid-borne noise.
In re. claim 11, Alonso-Miralles as modified by Sturmer (see Alonso-Miralles) teach the system of claim 22, wherein the feature is configured to constrict or dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
In re. claim 12, Alonso-Miralles as modified by Sturmer (see Alonso-Miralles) teach the system of claim 22, wherein altering the flow of air one or more of reduces the local load on the airfoils, reduces the local angle of attack of the airfoils, or reduces a noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during all stages of flight).

In re. claim 14, Alonso-Miralles as modified by Sturmer (see Alonso-Miralles) teach the system of claim 22, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 21).  
In re. claim 16, Alonso-Miralles as modified by Sturmer (see Alonso-Miralles) teach the system of claim 22, wherein the depression is configured to dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
In re. claim 18, Alonso-Miralles as modified by Sturmer (see Alonso-Miralles) teach the system of claim 22, wherein the feature is configured to one or more of be retrofitted to the aircraft body or be formed with the aircraft body during a design process wherein the feature is configured to modify the aircraft body (by forming a portion of the exterior skin of the fuselage) (col. 4, ln. 53-54).
Allowable Subject Matter
Claims 19-20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647